Exhibit 10.2
 
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
REGISTRATION OR QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS OR (B)
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED PURSUANT TO AN EXEMPTION
UNDER SUCH ACT AND SECURITIES LAWS.
 
ROCKDALE RESOURCES CORPORATION
 
CONVERTIBLE PROMISSORY NOTE

$100,000.00   September 30, 2013

 
FOR VALUE RECEIVED Rockdale Resources Corporation, a Colorado corporation (the
“Company”), promises to pay to the order of Rick Wilber (the “Holder”) the
principal amount of One Hundred Thousand and XX/100ths dollars ($100,000.00), or
such lesser amount as shall equal the outstanding principal amount hereof,
together with simple interest from December 30, 2013, on the unpaid principal
balance at a rate equal to six percent (6.0%) per annum, computed on the basis
of the actual number of days elapsed and a year of 365 days.  All unpaid
principal, together with any then accrued but unpaid interest and any other
amounts payable under this Convertible Promissory Note (this “Note”), shall be
due and payable on September 30, 2016 (“Maturity”), unless this Note is earlier
converted in accordance with Section 3.  The Holder acknowledges that this Note
is issued pursuant to the Convertible Note and Warrant Purchase Agreement dated
as of the date hereof by and between the Holder and the Company.
 
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, to which the Holder, by the acceptance
of this Note, agrees:
 
1. Interest.  Accrued interest on this Note shall be payable on March 31, June
30, September 30, and December 31 during the term of this Note, beginning on
March 31, 2014.
 
2. Prepayment.  The outstanding principal balance and all accrued interest
payable to the Holder hereunder may be prepaid by the Company at any time in
whole or in part without penalty.
 
3. Conversion.
 
3.1 Voluntary Conversion.  At the Holder’s option, all (but not less than all)
of the outstanding principal amount of this Note, any accrued but unpaid
interest and any other amounts payable under this Note may be converted into
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”).  In the event of such voluntary conversion, this Note shall be
converted into that number of shares of Common Stock determined by dividing (i)
the aggregate outstanding principal amount of this Note, any accrued but unpaid
interest and any other amounts payable under this Note, by (ii) $0.30.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Conversion Procedure.  If this Note is voluntarily converted, the Holder
shall give written notice to the Company notifying the Company of its election
to convert this Note.  Before the Holder shall be entitled to voluntarily
convert this Note, the Holder shall surrender this Note at the Company’s
principal executive office, or, if this Note has been lost, stolen, destroyed or
mutilated, then, in the case of loss, theft or destruction, the Holder shall
deliver an indemnity agreement reasonably satisfactory in form and substance to
the Company (without the requirement of a bond) or, in the case of mutilation,
the Holder shall surrender and cancel this Note.  The Company shall, as soon as
practicable thereafter, issue and deliver to such Holder a certificate or
certificates for the number of shares of Common Stock to which the Holder shall
be entitled upon such conversion (bearing such legends as are required by
applicable state and federal securities laws in the opinion of counsel to the
Company).  Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of the surrender of this Note or the
delivery of an indemnification agreement.  The person or persons entitled to
receive securities issuable upon such conversion shall be treated for all
purposes as the record holder or holders of such securities on such date.
 
3.3 Fractional Shares; Nonassessable; Effect of Conversion.  No fractional
share, or scrip representing fractional shares shall be issued upon such
conversion.  With respect to any fraction of a share called for upon the
conversion of this Note, such fractional share shall be rounded down to the
nearest whole share, and the Company shall pay to the Holder the amount of such
fractional share multiplied by the Note Conversion Price.  The Company covenants
that the shares of Common Stock issuable upon the conversion of this Note will,
upon conversion of this Note, be validly issued, fully paid and nonassessable
and free from all taxes, liens and charges in respect of the issue
thereof.  Upon conversion of this Note and the payment of the amounts specified
in this Section 3.3, the Company shall be forever released from all its
obligations and liabilities under this Note.
 
4. Default; Remedies.
 
4.1 Default.  The Company shall be in default under this Note upon the happening
of any condition or event set forth below (each, an “Event of Default”):
 
(a) the Company’s failure to pay when due any principal or interest payment on
the due date hereunder, and such default shall continue unremedied for a period
of 15 days following receipt of written notice signed by the Holder of such
failure to pay;
 
(b) the Company shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its or any of
its creditors, (iii) be dissolved or liquidated, (iv) commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (v) take any
action for the purpose of effecting any of the foregoing; or
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
shall be commenced and an order for relief entered or such proceeding shall not
be dismissed or discharged within 30 days of commencement.


4.2 Remedies.  Upon the occurrence or existence of any Event of Default (other
than an Event of Default described in Sections 4.1(b) or  4.1(c)) and at any
time thereafter during the continuance of such Event of Default, the Holder may,
by written notice to the Company, declare the entire outstanding principal
amount of this Note, any accrued but unpaid interest and any other amounts
payable under this Note to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary
notwithstanding.  Upon the occurrence or existence of any Event of Default
described in Sections 4.1(b) or 4.1(c), immediately and without notice, the
entire outstanding principal amount of this Note, any accrued but unpaid
interest and any other amounts payable under this Note, shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding.  In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, the Holder
may exercise any other right, power, or remedy otherwise permitted to it by law,
either by suit in equity or by action at law, or both.


5. Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, a Sunday or a legal holiday, then such action may be taken
or such right may be exercised on the next succeeding day that is not a
Saturday, Sunday or legal holiday.
 
6. Miscellaneous.
 
6.1 Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, and
delivery of an agreement satisfactory to the Company to indemnify the Company
from any loss incurred by it connection with the Note (without the requirement
of a bond) or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new Note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.
 
6.2 Payment.  All payments under this Note shall be made in lawful tender of the
United States.
 
 
-3-

--------------------------------------------------------------------------------

 
 
6.3 Waivers and Amendments.  This Note and the obligations of the Company and
the rights of the Holder under this Note may be amended, waived, discharged or
terminated (either generally or in a particular instance, either retroactively
or prospectively and either for a specified period of time or indefinitely) with
the written consent of the Company and the Holder.  This Note may not be
changed, waived, discharged or terminated orally but only by a signed statement
in writing.
 
6.4 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the address
for such party set forth on the signature page hereto (or at such other address
for a party as shall be specified).
 
6.5 Severability.  If any provision of this Note or the application of any such
provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof or such provision to any other person or circumstance or in any other
jurisdiction.
 
6.6 Successors and Assigns.  Subject to the restrictions on transfer described
in Section 6.7 below, the rights and obligations of the Company and the Holder
shall be binding on and benefit the successors, assigns, heirs, administrators,
and transferees of the parties.
 
6.7 Transfer of this Note or Securities Issued on Conversion Hereof.  The Holder
shall not sell, assign, pledge, transfer or otherwise dispose of or encumber
(collectively, “Transfer”) this Note without the prior written consent of the
Company.  In addition, the Holder shall not Transfer this Note or any securities
issued upon conversion hereof (collectively, the “Securities”), except (i)
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), or (ii) pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws and, if requested by the Company, upon delivery by the Holder of
an opinion of counsel satisfactory to the Company to the effect that the
proposed transfer is exempt from registration under the Securities Act and
applicable state securities laws.  Any transfer or purported transfer of the
Securities in violation of this Section 6.7 shall be voidable by the
Company.  The Company shall not register any transfer of the Securities in
violation of this Section 6.7.  The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 6.7.
 
6.8 Usury.  All agreements between the Company and the Holder, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no contingency or event whatsoever, whether by acceleration of the
maturity of this Note or otherwise, shall the amount paid, or agreed to be paid,
to the Holder for the use, forbearance or detention of the money to be loaned
under this Note or otherwise, exceed the maximum amount permissible under
applicable law.  If from any circumstances whatsoever fulfillment of any
provision of this Note or of any other document evidencing, securing or
pertaining to the indebtedness evidenced by this Note, at the time performance
of such provision shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Holder shall ever receive anything of value as interest or deemed interest by
applicable law under this Note or any other document evidencing, securing or
pertaining to the indebtedness evidenced by this Note or otherwise an amount
that would exceed the highest lawful rate, such amount that would be excessive
interest shall be applied to the reduction of the principal amount owing under
this Note or on account of any other indebtedness of the Company to the Holder
relating to this Note, and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal of this Note and such other
indebtedness, such excess shall be refunded to the Company.  In determining
whether or not the interest paid or payable with respect to any indebtedness of
the Company to the Holder, under any specific contingency, exceeds the highest
lawful rate, the Company and the Holder shall, to the maximum extent permitted
by applicable law, (i) characterize any nonprincipal payment as an expense, fee
or premium rather than as interest, (ii) amortize, prorate, allocate and spread
the total amount of interest throughout the full term of such indebtedness so
that the actual rate of interest on account of such indebtedness is uniform
throughout the term of such indebtedness, and/or (iii) allocate interest between
portions of such indebtedness, to the end that no such portion shall bear
interest at a rate greater than that permitted by law.  The terms and provisions
of this Section shall control and supersede every other conflicting provision of
all agreements between the Company and the Holder.  The Holder has been advised
by the Company to seek the advice of an attorney and an accountant in connection
with the issuance of this Note.  The Company has had the opportunity to seek the
advice of any attorney and accountant of the Company’s choice in connection with
issuance of this Note.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.9 Delays or Omissions.  No delay or omission to exercise any right, power, or
remedy accruing to the Holder, upon any breach or default of the Company under
this Note shall impair any such right, power, or remedy of the Holder nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default therefore or thereafter occurring.  Any waiver, permit,
consent, or approval of any kind or character on the part of the Holder of any
breach or default under this Note or any waiver on the part of the Holder of any
provisions or conditions of this Note must be made in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Note or by law or otherwise afforded to the Holder,
shall be cumulative and not alternative.


6.10 Titles and Subtitles.  The titles of the paragraphs and subparagraphs of
this Note are for convenience of reference only and are not to be considered in
construing this Note.
 
6.11 Construction.  The language used in this Note will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
 
-5-

--------------------------------------------------------------------------------

 
 
6.12 Governing Law.  This Note, and all related matters, whether in contracts or
tort, in law or in equity, or otherwise, shall be governed by the laws of the
State of Texas, without regard to choice of law or conflict of law principles
that direct the application of the laws of a different state.


6.13 Venue.  All disputes and controversies arising out of or in connection with
this Note shall be resolved exclusively by the state and federal courts located
in Travis County, Texas, and each party hereto agrees to submit to the
jurisdiction of said courts and agrees that venue shall lie exclusively with
such courts.


6.14 Waiver of Jury Trial.  THE COMPANY AND THE HOLDER EACH HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS NOTE.
 


 
 
[Signature page follows]
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Rockdale Resources Corporation has executed this Convertible
Promissory Note on the date set forth above.
 
ROCKDALE RESOURCES CORPORATION
   
By:   /s/ Marc Spezialy                                                      
Marc Spezialy
Chief Executive Officer
 
Address:
 
11044 Research Boulevard
Suite A-200
Austin, Texas 78759
Phone: (512) 795-2300
Fax: (512) 795-0777





Accepted And Agreed:
   
HOLDER
 
/s/ Rick
Wilber                                                                     
Rick Wilber
 
Address:
 
10360 Kestrel Street                                                 
Plantation, Florida 33324                                                 
 
Phone: (954)
465-6769                                                                            
Fax: (954)
474-8115                                                                            
 

 
 
 
 

--------------------------------------------------------------------------------

 